Citation Nr: 1215802	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  11-24 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for throat problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions from the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for residuals of a gall bladder removal, a benign neoplasm of the colon, diabetes mellitus, coronary artery disease, and arthritis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In attempting to obtain Veteran's service treatment records, the RO was informed that these records are presumed to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  In cases where the Veteran's service records are unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's service medical records have been destroyed or lost, there is a duty to advise the veteran to obtain other forms of evidence).

The Veteran has asserted that while on active duty, he had his tonsils removed.  He has submitted a statement from a fellow soldier which reflects that the Veteran had his tonsils removed in January 1954 at the 11th Field Hospital in Germany.  The Board finds the Veteran's and fellow soldier's statements to be competent, credible evidence that the Veteran had his tonsils removed while he was on active duty.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007) (lay evidence can be competent when the layperson is reporting a contemporaneous medical diagnosis).

The post-service treatment records reflect treatment for a number of different throat problems.  A November 1970 treatment record shows the Veteran was treated for hypothyroidism.  In April 2009, the Veteran was treated for gastroesophageal reflux disorder (GERD).  After administering a barium swallow in April 2009, a private examiner remarked that the Veteran had chronic dysphagia of uncertain etiology.  In May 2009, another private examiner opined that the Veteran had a hiatal hernia.

The Veteran claims that all of his throat problems are related to the removal of his tonsils while he was on active duty.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in- service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  As the Board finds that the Veteran's account of having his tonsils removed while on active duty to be both competent and credible, and the Veteran has had multiple diagnoses of throat problems following his active duty, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his currently diagnosed throat problems.

Additionally, the Veteran has indicated that he is in receipt of disability benefits from the Social Security Administration.  While in remand status, the RO/AMC should attempt to obtain these records, as they may contain evidence pertinent to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO/AMC should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Then, the Veteran should be afforded a VA examination by appropriate medical personnel to determine the diagnosis and etiology of any current throat disability, to include hypothyroidism, GERD, dysphagia, and a hiatal hernia.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current throat disability was incurred in or aggravated by active service.  The examiner is instructed to accept the Veteran's account of having his tonsils removed while on active duty.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Following completion of all indicated development, the RO should readjudicate any issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


